Citation Nr: 1101534	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  09-11 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a right knee disability, to 
include as secondary to service-connected left knee 
chondromalacia patella with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active duty 
service from July 1978 to April 1982, and from April 1983 to 
April 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that denied service connection for a right knee 
disability.  


FINDINGS OF FACT

1.  The Veteran did not sustain a right knee injury or disease in 
service, or manifest chronic right knee symptoms in service.

2.  Symptoms of a right knee disability were not continuous after 
service separation, and did not manifest for many years after 
separation from service until 2006.

3.  Arthritis of the right knee did not manifest within one year 
of service separation in April 1991.

4.  A right knee disability is not causally or etiologically 
related to service. 

5.  A right knee disability is not causally or etiologically 
related to the service-connected chondromalacia patella of the 
left knee with degenerative joint disease.


CONCLUSION OF LAW

The Veteran's right knee disability was not incurred in or 
aggravated by active service, nor is it otherwise causally 
related to service or to a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) 
(2010), VA has a duty to notify the claimant of any information 
and evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated June 2007 the 
Veteran was informed of the information and evidence necessary to 
substantiate the claim for service connection.  The Veteran was 
also advised of the types of evidence VA would assist in 
obtaining, as well as the Veteran's own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

The United States Court of Appeals for Veterans Claims decision 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  The 
VCAA letter to the appellant was provided in June 2007 prior to 
the initial unfavorable decision in July 2007.

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status, 2) existence of a 
disability, 3) a connection between the veteran's service and the 
disability, 4) degree of disability, and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
this case, the June 2007 letter gave notice of the types of 
evidence necessary to establish a disability rating and effective 
date for the disability on appeal.  For these reasons, the Board 
finds the VCAA duty to notify the Veteran has been fulfilled. 

The Board also finds that there has been substantial compliance 
with the VCAA assistance provisions.  The record in this case 
includes service treatment records, private treatment records, VA 
examination reports, and lay evidence.  The Board finds that the 
record as it stands includes adequate competent evidence to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R.  § 3.159(c).  No additional pertinent 
evidence has been identified by the Veteran.

The Veteran was afforded a VA examination in July 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the 
pertinent medical history was noted by the examiner, the 
examination report sets forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the VA examiner offered a 
nexus opinion, and provided reasons for the opinion, the Board 
finds the examination to be adequate for rating purposes.  Thus, 
the Board finds that additional examination is not necessary.  
For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Service Connection for a Right Knee Disability

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  With chronic disease as such 
in service, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  If a condition 
noted during service is not shown to be chronic, then generally, 
a showing of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, to a 
degree of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is payable 
for that degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

The Veteran contends that his right knee disability is due to 
overuse because of the service-connected left knee chondromalacia 
patella with arthritis.  His representative contends that the 
Veteran leads with the right knee, placing additional burden on 
the right knee in occupational situations, which involve much 
climbing and descending ladders and prolonged standing, and uses 
the right knee in other daily situations.  The Veteran does not 
contend that he sustained a right knee injury in service, that he 
experienced right knee symptoms of disability in service, that he 
developed right knee arthritis to a compensable degree within one 
year of service separation, or that he has had continuous right 
knee symptoms since he separated from service in 1991.  The Board 
will address whether service connection is warranted on 
presumptive, direct, and secondary bases.  

In this case, the Veteran separated from service in April 1991.  
The Veteran first complained of right knee pain in March 2006, at 
which time he reported only a six-week history of intermittent 
pain in the right knee.  As the Veteran developed right knee 
symptoms nearly 15 years after separation from service, his 
arthritis of the right knee did not manifest to a degree of 10 
percent or more within one year from separation from service.  
Therefore, service connection is not warranted on a presumptive 
basis.  38 C.F.R. §§ 3.307, 3.309.

The Board also finds that service connection is not warranted on 
a direct basis.  The Veteran's service treatment records are 
silent regarding any injury, complaints, treatment, or diagnosis 
of a right knee disability while in service.  The Veteran does 
not assert, and the record does not provide, any indication that 
the Veteran's right knee disability was manifested during service 
or causally related to service.  The service treatment records 
are negative for even symptoms of right knee disability during 
service. 

The record also demonstrates no continuity of symptomatology from 
service separation from service to the present time.  Rather, the 
evidence shows complaints of right knee symptoms beginning in 
March 2006, nearly 15 years after separation from service.  The 
history the Veteran provided in March 2006, which reflects a 
post-service onset of right knee symptoms only six weeks earlier 
in 2006, is of high probative value because it was made for 
treatment purposes.  See Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (lay statements found in medical records when medical 
treatment was being rendered may be afforded greater probative 
value; statements made to physicians for purposes of diagnosis 
and treatment are exceptionally trustworthy because the declarant 
has a strong motive to tell the truth in order to receive proper 
care).  

Such a prolonged period from service separation until March 2006 
without medical complaint can be considered, along with other 
factors concerning the claimant's health and medical treatment 
during and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if any, 
resulted in any chronic or persistent disability which still 
exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  As such, the Board finds that the preponderance of the 
evidence is against findings of in-service injury or disease of 
the right knee, chronic right knee symptoms in service, or 
continuous right knee symptoms after service; therefore, there is 
no basis to relate the current right knee disability to service, 
as there is nothing in service to which a right knee disability 
could be related, and no continuous symptoms to provide a nexus 
to service.  For these reasons, the Board finds that a 
preponderance of the evidence is against the Veteran's claim as 
directly incurred in service.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

The Board then considers service connection on a secondary basis.  
The Veteran asserts that his right knee disability is due to 
overuse as a result of his service-connected chondromalacia 
patella of the left knee with degenerative joint disease.  The 
Veteran was afforded a VA examination in July 2007 to determine 
whether his right knee disability is causally related to his left 
knee disability.  The VA examiner reviewed the Veteran's private 
medical records and performed a thorough physical examination.  
The Veteran noted onset of right knee pain in January 2007 with 
no prior problems regarding the right knee.  The examiner noted 
that the Veteran ambulated with a slight antalgic quad avoidance 
gait on the right knee.  He found no limping in regard to the 
left knee.  He diagnosed right knee patellofemoral syndrome with 
mild degenerative changes.  

The July 2007 VA examiner opined that it is less likely as not 
that the Veteran's right knee disability is secondary to his 
service-connected left knee disability.  The July 2007 reasoned 
that at 48 years old it is not uncommon to develop mild 
degenerative changes and a patellofemoral-like syndrome.  Another 
basis for the opinion was that the Veteran had a significant 
amount of (post-service) climbing up and down ladders at work 
that may contribute to the right knee disability.  Additionally, 
the examiner reasoned that there was a lack of a severe deformity 
of the left knee or a major antalgic gait.  The examiner also 
noted that the Veteran injured his right knee when his foot 
became stuck in the mud, which worsened the pain in the right 
knee.  

The Board acknowledges the November 2007 private medical record 
that noted possible patellofemoral syndrome and arthritis of the 
right knee.  The Veteran provided a history to the doctor stating 
that he feels that, due to having to weight bear and limp on his 
right knee, the right knee disability has been aggravated.  The 
November 2007 private medical examiner opined that, if having 
problems with his left knee, having to walk abnormally could 
aggravate the right knee, and could certainly be a factor.  The 
private physician did not address whether the Veteran's gait 
actually did put additional pressure on his right knee.  He 
simply stated that having to walk abnormally can aggravate.  

In contrast, the VA examiner in July 2007 found no limping with 
regard to the left knee, and no severe deformity of the left knee 
or a major antalgic gait, specific findings that tend to show 
there is no actual weight bearing on the right knee due to the 
left knee disability.  The July 2007 VA examiner considered the 
possibility that an abnormal walk could aggravate the right knee, 
but found more significant the fact that the Veteran did not have 
a limp regarding the left knee.  The July 2007 VA examiner's 
opinion was essentially that, without a limp that favored the 
left knee, the right knee disability could not be caused or 
aggravated by the left knee disability.  The July 2007 opinion is 
stated in more certain terms, is more fully supported with 
multiple reasons for the opinion that are consistent with the 
actual findings of record, including the absence of any 
significant clinical findings or notations of a limp or abnormal 
gait, and indicates the likely etiology and aggravation of 
symptoms of right knee disability.  In contrast, the November 
2007 private opinion is of lesser probative value because it is 
stated in uncertain terms that suggest only that the left knee 
"may" cause or aggravate the right knee disorder, is based 
primarily on the inaccurate assumption the Veteran walked 
abnormally on the left knee and had to weight bear on the right 
knee, and indicated that such compensation could be one factor in 
the right knee disability, not indicating what other factors were 
likely involved.



No other evidence of record relates the Veteran's right knee 
disability to his service-connected left knee disability.  
Therefore, the Board finds that a preponderance of the evidence 
is against the claim of service connection.  As the preponderance 
of the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Service connection for a right knee disability, to include as 
secondary to the  service-connected chondromalacia patella of the 
left knee with degenerative joint disease, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


